Case 1:21-cv-01796-AT Document 1-1 Filed 03/02/21 Page 1 of 4




EXHIBIT A
            Case 1:21-cv-01796-AT Document 1-1 Filed 03/02/21 Page 2 of 4
                      U.S. EQUA L EMPL OYM ENT OPPO RTUN ITY COMMISSION
                                        Boston Area Office
                                                                               John F. Kennedy Federal Building
                                                                                   Government Center, Room 475
                                                                                         Boston, MA 02203-0506
                                                                              Toll Free Number: (866) 408-8075
 Internet: www.eeoc.gov                                                      Boston Direct Dial: (617) 565-4805
 Ema.ii: info@eeoc.gov                                                       Boston Direct Line: (617) 565-3200
                                                                                          TTY: (617) 565-3204
                                                                                         FAX: (617) 565-3196
 Sara Roccisano
 c/o Jason L. Solota roff
 Giskan Solota roff & Anderson LLP
 90 Broad Street, 10th Floor
 New York, New York 10004


 Re:      EEOC Charge No. 520-2020-02347
          Roccisano v. Centrica Business Solutions


 Dear Ms. Roccisano,

This office is in receipt of your request for a Notice of Right to Sue regard
                                                                              ing the
above-referenced charge.

As you know, a Charging Party or his/her counsel is entitled to receiv
                                                                       e a Notice ofRight to Sue
upon request for a charge that has been pending with the EEOC for at
                                                                       least 180 days.
Since that is the case for the above charge, we have concluded that issuing
                                                                            you the requested
Notice of Right to Sue is warranted at this time.

Enclosed is your Notice a/Righ t to Sue. You may contact Enforcement
                                                                     Supervisor, Anthony
Pino at (617) 865-3673 if you have any further questions.

Sincerely,
                   Di;itillyslgnedbyA nthonyM. Plno,Jr.
 Antho ny M.       0N:frpAnthar\yM. Pino,.lr.,o"UnllN
                   i!J,""' f.q,...a~Opp onmcy
                   t,)in~nion,oo-:El'lfflrcemMtUnlt,
 Pino, Jr.         'tiNll,.flntnony.Plno@lffoc.gov, c-US
                   OMe:2020.120106'.18:37-0S'OO'                 1213/2020
            ·'/
- - - - - - -- - --                                        for
Kenneth An                                                       Date
Boston Area Office Director
                                  Case 1:21-cv-01796-AT Document 1-1 Filed 03/02/21 Page 3 of 4
      EEOC Form 16 1-B (1 1/16)                 U.S. EQUAL EMPLOYM ENT OPPORTU NITY COMMISS ION

                                              NOTICE OF RIGHT TO SUE                   (ISSUED ON REQUEST)
  To:        Sara Roccisano                                                                  From:    Boston Area Office
             419 East 57th Street                                                                     John F. Kennedy Fed Bldg
             Apt. 2-E                                                                                 15 New Sudbury Street, Room 475
             New York, NY 10022                                                                       Boston, MA 02203




          D            On behalf of person(s) aggrieved whose identity is
                       CONFIDENT /AL (29 CFR §1601 . 7(a))

  EEOC Charge No.                                             EEOC Representative                                             Telephone No.
                                                              Anthony M. Pino, Jr.,
  520-2020- 02347                                             Enforcem ent Superviso r                                        (617) 865-3673
                                                                                          (See also the additional information enclosed with this form.)
 NOTICE TO THE PERSON AGGRIEVED:

 Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the
                                                                                                   Genetic Information Nondiscrimination
 Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based
                                                                                                    on the above-numbered charge. It has
 been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in
                                                                                                 a federal or state court WITHIN 90 DAYS
 of your receipt of this notice; or your right to sue based on this charge will be lost. (The time
                                                                                                   limit for filing suit based on a claim under
 state law may be different.)

         [KJ          More than 180 days have passed since the filing of this charge.

         D            Less than 180 days have passed since the filing of this charge, but I have determined that it is
                                                                                                                        unlikely that the EEOC will
                      be able to complete its administrative processing within 180 days from the filing of this charge.
         [TI          The EEOC is terminating its processing of this charge.

         D            The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time
                                                                                    from 60 days after the charge       was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph
                                                                                                            marked below applies to
your case:
        D             The EEOC is closing your case ., Therefore, your lawsuit under the ADEA must be filed in federal
                                                                                                                       or state court WITHIN
                      90 DA VS of your receipt of this Notice. Otherwise, your right to sue based on the above-num
                                                                                                                   bered charge will be lost

        D            The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since
                                                                                                                  the filing of the charge,
                     you may file suit in federal or state court under the ADE.A at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge
                                                                                                       is not required.) EPA suits must be brought
ir. federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpaym
                                                                                                        ent. This means that backpay due for
any violations that occurred more than 2 years {3 years} before you file suit may not be
                                                                                                      collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.


                                                                               On behalf of the Commission


                                                                                                                             12/3/2020
                                                                                                             for
Enclosures(s)
                                                                                Feng K. An,                                       (Date Mailed)
                                                                            Area Office Director

cc:
                 Keenya Harrold                                                           Jason Solotaroff, Esq.
                 Legal Counsel Labor & Employme nt                                        GISKAN SOLOTAR OFF & ANDERSON LLP
                 CENTRICA BUSINESS SOLUTION S                                             90 Broad Street,
                 12 Greenway Plaza                                                        10th Floor
                 Suite 250                                                                New York, NY 10004
                 Houston, TX 77046
                   Case 1:21-cv-01796-AT Document 1-1 Filed 03/02/21 Page 4 of 4
 Enclosure with EEOC
 Form 161-B (11/16)

                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                         (This information relates to fifing suit in Federal or State court under Federal law.
              If you   also plan to sue claiming violations of State law, please be aware that time limits and other
                       provisions of State law may be shorter or more limited than those described below.)


 PRIVATE SUIT RIGHTS                 Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                     the Genetic Information Nondiscrimination Act (GINA), or the Age
                                     Discrimination in Employment Act (ADEA):

 In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
 90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
 day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
 consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
 him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
 manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
 indicated where the Notice is signed) or the date of the postmark, if later.
 Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
 State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or mal<e legal strategy decisions for you.

PRIVATE SUIT RIGHTS                 Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION               --    Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney}. Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL ANO EEOC ASSISTANCE                      --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                 IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
